Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 05, 2019

The Court of Appeals hereby passes the following order:

A20D0183. WILLIAM BURKE v. GLEN JOHNSON, WARDEN.

         In 2014, a jury convicted William Burke of felony murder and possession of
a firearm during the commission of a felony, and the Georgia Supreme Court affirmed
his convictions on appeal. See Burke v. State, 302 Ga. 786 (809 SE2d 765) (2018).
Burke thereafter filed an application for writ of habeas corpus, which the trial court
denied. Burke’s appeal of the denial of his application for writ of habeas corpus is
currently pending in the Georgia Supreme Court. See Case No. S19H1598. Burke
then filed in the trial court a motion to order reimbursement of the filing fee he
alleges was improperly withdrawn by the trial court from his account. The trial court
denied the motion, and Burke filed an application for discretionary review in this
Court.
         Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Additionally, the Supreme Court has exclusive appellate jurisdiction over
all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4).
Accordingly, this application is hereby TRANSFERRED to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/05/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.